—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered April 11, 1997, granting the motion of defendant Mary Zanetti and the cross motion of defendant Rhoda Shostal for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff Bernard Koenig alleges that, while attending a wedding reception catered by defendant Zanetti and held in the back yard of premises owned by defendant Shostal, he sustained injuries when he slipped and fell on a wet and muddy walkway. We agree with the motion court’s determination to dismiss the action since it is clear from the record that neither defendant created the muddy condition or had actual or constructive notice of its existence (see, Cassanova v General Cinema Corp., 237 AD2d 155). While it had rained steadily on the day of the wedding reception, that circumstance does not fairly demonstrate or even raise a factual issue as to whether defendants had notice of the specific hazard alleged by plaintiff to have caused his harm, much less does it demonstrate that defendants had or are chargeable with sufficient advance knowledge of the hazard to enable them to take precautionary measures (see, Gordon v American Museum of Natural History, 67 NY2d 836). Concur — Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.